Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim(s) 1, 2 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62- 55878 in view of JP 2013/186949 and Kern 2016/0199932.
	Regarding claim 1, JP ‘878 substantially discloses the claimed invention, including a method of manufacturing a terminal-equipped electrical wire, comprising: an electrical wire installation process including, inserting a core-wire exposed part 3 of a core wire of an electrical wire at a terminal between inner wall surfaces of a pair of piece parts 1b of a terminal fitting including a core-wire connection body formed of a bottom part 1d and the piece parts protruding from both ends of the bottom part, placing the core-wire exposed part on an inner wall surface of the bottom part (Figure 2), the electrical wire having a core-wire diameter smaller than a protrusion height of each piece part from a lowermost surface of the bottom part; a melting process including, emitting a laser beam onto the core-wire exposed part and the core-wire connection body from a free end side of each piece part after the core- wire exposed part is spaced away from the piece parts, and melting the core-wire exposed part and the core-wire connection body by emitting a laser beam 7 (Figure 3 and Abstract) to the core-wire exposed
part and the core-wire connection body from a free end side of each piece part; and a fixation process including, stopping the emission of the laser beam after melting the core-wire exposed part and the core-wire connection body, and allowing the core-wire exposed part and the core-wire connection body melted by the laser beam to resolidify and fix together the core-wire exposed part and the core-wire connection body after stopping the emission of the laser beam. JP ‘949 (Figure 7b1) discloses spacing the core-wire exposed part 107 away from the piece parts 25, and to space the core-wire exposed part 30f JP ‘878 away from the piece parts 1b thus would have been obvious, to facilitate welding.  Kern discloses (Figure 3) parallel, straight piece parts 126a,126b, and to form the piece parts of JP ‘878 in this way thus would have been obvious, for ease of manufacture.  This would result in the laser beam of JP ‘878 reaching the free ends of the core-wire connection body piece parts.
	Regarding claim 2, JP ‘878 discloses, at the melting process, the emitted laser beam 7 has a width larger than an interval between the inner wall surfaces of the piece parts 1b at free ends and smaller than an interval between outer wall surfaces of the piece parts at the free ends.
	Regarding claims 6-9, JP ‘878 discloses, at the electrical wire installation process, the core-wire exposed part 3 in which a section orthogonal to an axis line is an incircle (at 1b, Figure 2) of the arc- shaped inner wall surface of the bottom part is placed on the arc-shaped bottom part.
	Regarding claims 10-14, Kern (claim 9) discloses a core-wire connection body (crimping element) having an outer wall layer of copper and an inner wall layer (coating of claim 10 of Kern) of a lower melting point material (nickel and/or silver), and to form the connection body of JP ‘878 in this way thus would have been obvious, for better bonding between the exposed part and the connection body.	
Regarding claims 15-18, JP ‘878 discloses, at the electrical wire installation process, the core- wire exposed part 3 of the core wire including a plurality of strands is inserted between the inner wall surfaces of the piece parts 1b and placed on the inner wall surface of the bottom part 1d.
	Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-55878 in view of JP 2013/186919 and Kern as applied to claims 1 and 2 above, and further in view of Yagi et al 2015/0360319.
	Yagi et al (Figures 2A,2B) discloses a terminal holding jig, and to hold the core-wire connection body of JP ‘878 on a terminal holding jig thus would have been obvious, for efficient attachment of the core wire to the connection body.
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833